Notice of Pre-AIA  or AIA  Status
 	The present application 16/797,835, filed on 2/21/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 2/21/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020; 10/21/2021; 3/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner







Statutory Review under 35 USC § 101
Claims 1-18 are directed to A system configured to sync data from a first computing system to a second computing system,  have been reviewed.
 	Claims 1-18 appear to be statutory, as the computing device includes hardware (at least one data processor) as disclosed in ¶ 0114-0115, 0126, fig 12  of the applicant’s specification referring to physical processor cores

Claim 19 is directed  a method and have been reviewed.
 	Claim 19 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Claim 20 is directed  to one or more computer-readable storage media storing:
computer-executable instructions that, when executed, have been reviewed
 	Claim 20 appears to be statutory, as computer-readable storage media storing executable instructions (specification: 0114-0115, 0126) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (specification 0126 says non-transitory).




Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1,19,20, recite:
 	“A computing system comprising:
 	memory;
 	one or more processing units coupled to the memory; and
 	one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for:
 	defining a machine learning task to provide a definition of the machine learning task, the machine learning task using training data located on one or more remote computer systems;
 	including in the definition of the machine learning task an identifier for at least one data source on a first remote computer system of the one or more remote computer systems;
 	receiving data for the at least one data source from the first remote computer system;
 	processing at least a portion of the received data using a machine learning algorithm to provide a trained model; and
 	storing the trained model”, these limitations can be performed by a generic computer.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
 	That is, other than reciting “by a processor” and/or “memory”, nothing in the claim element precludes the step from practically being performed in the mind.  
For example, but for the “by a processor” , “memory”, language “provide a definition of the machine learning task”, “using training data located on one or more remote computer systems”; “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, “processing at least a portion of the received data using a machine learning algorithm”, in the context of this claim limitation encompasses the user manually  collection of data, accessing data structure, provide trained model using machine learning algorithm and/or routines.  Similarly, the limitation of “receiving data…….remote computer system”, “processing at least a portion of the received data………”   as drafted,  is a process and/or trained model of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” receiving data of abstract ideas.  Accordingly, the claim 1,19,20 recites an abstract idea.



Step 2A Prong 2 Integration into a practical application

This judicial exception is not integrated into a practical application.  In particular, the claim 1,11,19 only recites one additional element – using training data located on one or more remote computer systems”; “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, “processing at least a portion of the received data using a machine learning algorithm”.  The processor in these steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim 1,19,20 is directed to an abstract idea.

Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, “processing at least a portion of the received data using a machine learning algorithm” user thinking that the overall initiating a synching steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim 1,19,20 is not patent eligible. See MPEP 2106.05(b)(I).  

Claim 2 recites: “wherein the identifier for the at least one data source identifies an artefact of a virtual data model of the first remote computer system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 3 recites: “wherein the artefact comprises an annotation enabling data extraction for the artefact, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 4 recites: “wherein the annotation specifies how changes to data should be sent to the computing system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 5 recites: “wherein the annotation specifies at least one attribute that should be monitored for changes in a date or timestamp associated with values in a structured data source associated with the at least one attribute”, wherein the artefact comprises an annotation enabling data extraction for the artefact, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 6 recites: “wherein the annotation specifies that change data capture should be used to propagate data changes to the computing system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 7 recites: “wherein the artefact is associated with at least one relational database artefact, and a trigger is placed on the at least one relational database artefact in response to the annotation”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 8 recites: “wherein the identifier for the at least one data source identifies at least one source of unstructured data on the first remote computer system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 9 recites: “wherein receiving data for the at least one data source comprises retrieving data from a queue maintained by the first remote computer system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 10 recites: “wherein the queue is associated with a table tracking data read by the computing system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 11 recites: “wherein the machine learning task is defined using a machine learning scenario, the machine learning scenario comprising the identifier for the at least one data source and an identifier for a machine learning algorithm to be used to process data from the at least one data source”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 12 recites: “, wherein the machine learning scenario further comprises an identifier for an inference processor to be used in analyzing results provided using the trained model”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 13 recites: “wherein the data is persisted on the computing system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 14 recites: “wherein the data is used on the fly in the processing the at least a portion of the received data”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 15 recites: “wherein the data is not persisted by the computing system after using the data on the fly”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 16 recites: “receiving second data for the at least one data source from the first remote computer system at a second time, the second data consisting of data changed as compared with the first data”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 17 recites: “receiving a request to use the trained model, the request comprising input data;
 	processing the input data using the trained model to provide a result;
 	returning the result in response to the request”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 18 recites: “wherein the request is received from the first remote computing system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.






CLAIM INTERPRETATION

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-20  in this application  (16/797,835) are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 	In view of three-prong analysis in MPEP 2181, the claim limitation
Claims 1,19,20, recite:
 	“A computing system comprising:
 	memory;
 	one or more processing units coupled to the memory; and
 	one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for:
 	defining a machine learning task to provide a definition of the machine learning task, the machine learning task using training data located on one or more remote computer systems;
 	including in the definition of the machine learning task an identifier for at least one data source on a first remote computer system of the one or more remote computer systems;
 	receiving data for the at least one data source from the first remote computer system;
 	processing at least a portion of the received data using a machine learning algorithm to provide a trained model; and
 	storing the trained model”, 
Prong A is met because: the claim element recites “provide a definition of the machine learning task”, “using training data located on one or more remote computer systems”; “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, “processing at least a portion of the received data using a machine learning algorithm”,  which is a generic placeholder for performing acts. The specification recites (para: 0038-0041,0063-0064,0091-0095) that provides data source, remote computer system and machine learning algorithm and/or model may be hardware or software or combination (such as programming instructions) running on a microprocessor or generic computer.  No specific definition for training data , machine learning task……in processing data and is not a sufficiently definite name of structure in this art.

Prong B is met because: the generic placeholder (“provide a definition of the machine learning task”, “using training data located on one or more remote computer systems”; “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, “processing at least a portion of the received data using a machine learning algorithm”) is modified by functional language (without reciting sufficient structure to perform the recited function) and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “machine learning task an identifier for at least one data source on a first remote computer system”, “receiving data”, “processing at least a portion of the received data using a machine learning algorithm” mere performing acts (machine learning algorithm) using generic computer.
Prong C is met because: this claim 1,19,20  element(s) is not further modified by sufficient structure or material for performing the claimed function.  As such specification recites specification (para: 0038-0041,0063-0064,0091-0095) does not provide adequate structure for performing the entire claimed function and/or fails to clearly link the structure to the function.

Claim 2 recites: “wherein the identifier for the at least one data source identifies an artefact of a virtual data model of the first remote computer system”.  The specification recites (0028,0032,0049-0052 ) mere software and/or algorithm running on generic computer, data source identifies an artefact of a virtual data model of the first remote computer system, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 3 recites: “wherein the artefact comprises an annotation enabling data extraction for the artefact”.  The specification recites (0028-0030,0032,0049-0052 ) mere software and/or algorithm running on generic computer, data source identifies an artefact of a virtual data model of the first remote computer system, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 4 recites: “wherein the annotation specifies how changes to data should be sent to the computing system”, The specification recites (0028-0030,0032,0049-0052 ) mere software and/or algorithm running on generic computer, data source identifies an artefact of a virtual data model of the first remote computer system,  merely suggests changes is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 5 recites: “wherein the annotation specifies at least one attribute that should be monitored for changes in a date or timestamp associated with values in a structured data source associated with the at least one attribute”. The specification recites (0028-0030,0032,0049-0052,0070,0075 ) mere software and/or algorithm running on generic computer, merely suggest attribute(s), is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 6 recites: “wherein the annotation specifies that change data capture should be used to propagate data changes to the computing system”.   The specification recites (0028-0030,0032,0049-0052,0070,0075 ) mere software and/or algorithm running on generic computer, merely suggest data changes, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 7 recites: “wherein the artefact is associated with at least one relational database artefact, and a trigger is placed on the at least one relational database artefact in response to the annotation”.  The specification recites (0028-0030,0032,0049-0052-0053,0070,0075,0067 ) mere software and/or algorithm running on generic computer, merely suggest database artefact, and trigger, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 8 recites: “wherein the identifier for the at least one data source identifies at   least one source of unstructured data on the first remote computer system”.                The specification recites (0028-0030,0032,0049-0052-0053,0070,0075,0067)          mere software and/or algorithm running on generic computer, merely suggest source of unstructured data is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 9 recites: “wherein receiving data for the at least one data source comprises retrieving data from a queue maintained by the first remote computer system”.            The specification recites (0028-0030,0032,0049-0052-0053,0070,0075,0067)          mere software and/or algorithm running on generic computer, merely suggest queue maintained is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied

Claim 10 recites: “wherein the queue is associated with a table tracking data read by the computing system”. The specification recites (0028-0030,0032,0049-0052-0053,0070,0075,0067) mere software and/or algorithm running on generic computer, suggest table tracking data is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied

Claim 11 recites: “wherein the machine learning task is defined using a machine learning scenario, the machine learning scenario comprising the identifier for the at least one data source and an identifier for a machine learning algorithm to be used to process data from the at least one data source”.  The specification recites (0028-0030, 0032, 0049-0052-0053,0070,0075,0067) mere software and/or algorithm running on generic computer, suggests machine learning scenario is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied

Claim 12 recites: “, wherein the machine learning scenario further comprises an identifier for an inference processor to be used in analyzing results provided using the trained model”.  The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, suggests using training model is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied

Claim 13 recites: “wherein the data is persisted on the computing system”, The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, suggests data is persisted on the computing system is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied

Claim 14 recites: “wherein the data is used on the fly in the processing the at least a portion of the received data”, The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied
Claim 15 recites: “wherein the data is not persisted by the computing system after using the data on the fly”.  The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied

Claim 16 recites: “receiving second data for the at least one data source from the first remote computer system at a second time, the second data consisting of data changed as compared with the first data”.  The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 17 recites: “receiving a request to use the trained model, the request comprising input data;
 	processing the input data using the trained model to provide a result;
 	returning the result in response to the request”.  The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, such as trained model is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

Claim 18 recites: “wherein the request is received from the first remote computing system”.  The specification recites (0028-0030, 0032, 0049-0052-0053, 0070, 0075,0067) mere software and/or algorithm running on generic computer, is not a sufficiently definite name of structure in this art, and above claim 1, rejection applied.

35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 1,19,20, recite:
 	“A computing system comprising:
 	memory;
 	one or more processing units coupled to the memory; and
 	one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for:
 	defining a machine learning task to provide a definition of the machine learning task, the machine learning task using training data located on one or more remote computer systems;
 	including in the definition of the machine learning task an identifier for at least one data source on a first remote computer system of the one or more remote computer systems;
 	receiving data for the at least one data source from the first remote computer system;
 	processing at least a portion of the received data using a machine learning algorithm to provide a trained model; and
 	storing the trained model”,  invokes 35 USC 112(f) or pre-AIA  35 USC 112,sixth paragraph (as stated above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
 	In view of specification para 0038-0041,0063-0064,0091-0095 is devoid of adequate structure to perform the claimed function.  In particular, the specification merely recites “machine learning task….. using training data”, “receiving data”, “processing at least a portion of the received data……. using a machine learning algorithm…… trained model” does not describe a particular structure for performing the function.  Therefore, the  claim 1,11,21 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim 2 recites: “wherein the identifier for the at least one data source identifies an artefact of a virtual data model of the first remote computer system”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 2.   

Claim 3 recites: “wherein the artefact comprises an annotation enabling data extraction for the artefact”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 3.   

Claim 4 recites: “wherein the annotation specifies how changes to data should be sent to the computing system”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 4.   

Claim 5 recites: “wherein the annotation specifies at least one attribute that should be monitored for changes in a date or timestamp associated with values in a structured data source associated with the at least one attribute”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 5.   


Claim 6 recites: “wherein the annotation specifies that change data capture should be used to propagate data changes to the computing system”.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 6.   

Claim 7 recites: “wherein the artefact is associated with at least one relational database artefact, and a trigger is placed on the at least one relational database artefact in response to the annotation”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 7.   

Claim 8 recites: “wherein the identifier for the at least one data source identifies at   least one source of unstructured data on the first remote computer system”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 8.   

Claim 9 recites: “wherein receiving data for the at least one data source comprises retrieving data from a queue maintained by the first remote computer system”. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent   claim 9.   

Claim 10 recites: “wherein the queue is associated with a table tracking data read by the computing system”. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 10.   

Claim 11 recites: “wherein the machine learning task is defined using a machine learning scenario, the machine learning scenario comprising the identifier for the at least one data source and an identifier for a machine learning algorithm to be used to process data from the at least one data source”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 11.   

Claim 12 recites: “, wherein the machine learning scenario further comprises an identifier for an inference processor to be used in analyzing results provided using the trained model”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 12.   
Claim 13 recites: “wherein the data is persisted on the computing system”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 13.   

Claim 14 recites: “wherein the data is used on the fly in the processing the at least a portion of the received data”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 14.   

Claim 15 recites: “wherein the data is not persisted by the computing system after using the data on the fly”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 15

Claim 16 recites: “receiving second data for the at least one data source from the first remote computer system at a second time, the second data consisting of data changed as compared with the first data”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 16
Claim 17 recites: “receiving a request to use the trained model, the request comprising input data;
 	processing the input data using the trained model to provide a result;
 	returning the result in response to the request”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 17

Claim 18 recites: “wherein the request is received from the first remote computing system”.  The written description fails to disclose the corresponding structure,     material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claim 1  rejection applied to dependent claim 18










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiruveedhula, US Pub.No. 2021/0042657 filed on Aug,2019.

As to claim 1, 19-20, Tiruveedhula teaches a system which including “ A computing system comprising: (fig 7 – Tiruveedhula teaches computer system)
 	“memory” (fig 7, element 706, 0095);
 	“one or more processing units coupled to the memory” (fig 7, element 706;708, 0095-0096) and
 	“one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for” (fig 7, 0092, 0095-0096):
 	“defining a machine learning task to provide a definition of the machine learning task, the machine learning task using training data located on one or more remote computer systems” (Abstract, fig 1, 0038-0039, 0040 – Tiruveedhula teaches machine learning model associated with the strategy target, particularly machine learning engine element 113 performs one or more machine learning operations and/or tasks, further Tiruveedhula teaches machine learning engine trains a machine learning model element 114 as shown in fig 1 particularly performs desired operations such as labeling, classifying, categorizing inputs and like.  The prior art of Tirveedhula strongly supports machine learning model implemented in a cloud network environment (fig 7, 0109 cloud network including SaaS,PaaS,Iaas.  The prior art of Tiruveedhula supports various machine learning operation tasks such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning and like para 0040,line 1-4)
 	“including in the definition of the machine learning task an identifier for at least one data source on a first remote computer system of the one or more remote computer systems” (fig 1, 0007, line 1-3,0040, 0043,0048 – Tirveedhula teaches data analytics service where machine learning technique is used such as data gathering, data processing corresponds to machine learning task, while train machine learning models may be used in classification and/or categorization of data, it is noted that prior art of Tiruveedhula teaches data repository configured to store various data from data sources categorized as labeled, classified and/or categorized data element 118, in this case for example sales offers made to the users, note: labeled data may include many different kinds of data and data source corresponds to fig 1, element 122, para 0048);
 	“receiving data for the at least one data source from the first remote computer system” (fig 1, 0048, -  Thiruveedula teaches data sources from the third party analytics service configured to receive data in a network environment in order to machine learning model configured to provide different kinds of data based on different inputs and /or criteria in using analytics service element 112;
 	“processing at least a portion of the received data using a machine learning algorithm to provide a trained model” (fig 1, 0040, 0052 – Thiruveedula teaches third-party analytics service element 112 train the machine learning model using labeled training data; It is further noted that Thiruveedula teaches machine learning engine element 113 as such machine learning involves methods for automatically creating models from data, and machine learning algorithms are the “machine learning engines”, ie., machine learning algorithms that turn a data into a model, and machine learning algorithms such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning and like available depends on the nature of data in this case third-party data sources and computing resources as detailed para 0040,line 1-4
 	“storing the trained model” (fig 1-2, 0042, 0052, element 204, 0062 – Thiruveedula teaches analytics service trains a machine learning model using labeled training data operation as detailed in fig 2).

As to claim 2 Thiruveedula  disclosed “wherein the identifier for the at least one data source identifies an artefact of a virtual data model of the first remote computer system” (Abstract, fig 1-2, 0046 – Thiruveedula teaches data repository element 116 that stores file system, database, collection tables is identical to instant specification 0027 artefact and prior art suggests virtual assistant interface in the machine learning model as shown in fig 1 element 104,108).

As to claim 8, Thiruveedula disclosed, “wherein the identifier for the at least one data source identifies at least one source of unstructured data on the first remote computer system” (fig 1, 0034, 0043,0046).

As to claim 9, Thiruveedula disclosed “wherein receiving data for the at least one data source comprises retrieving data from a queue maintained by the first remote computer system” (fig 1, 0047-0048).

As to claim 10, Thiruveedula disclosed “wherein the queue is associated with a table tracking data read by the computing system” (0046-0047)

As to claim 11,Thiruveedula disclosed “wherein the machine learning task is defined using a machine learning scenario, the machine learning scenario comprising the identifier for the at least one data source and an identifier for a machine learning algorithm to be used to process data from the at least one data source” (fig 1-2,0041-0042- Tiruveedhula teaches machine learning engine trains a machine learning model element 114 as shown in fig 1 particularly performs desired operations such as labeling, classifying, categorizing inputs and like. machine learning algorithms are the “machine learning engines”, ie., machine learning algorithms that turn a data into a model, and machine learning algorithms such as supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning and like available depends on the nature of data in this case third-party data sources and computing resources as detailed para 0040,line 1-4)



As to claim 12 Thiruveedula disclosed “wherein the machine learning scenario further comprises an identifier for an inference processor to be used in analyzing results provided using the trained model” (fig 1-2, element 204 – Thiruveedula teaches train machine learning mode using training data).

As to claim 13 Thiruveedula disclosed “wherein the data is persisted on the computing system” (para : 0048, line 13-19, 0125) 

As to claim 14 Thiruveedula disclosed , “wherein the data is used on the fly in the processing the at least a portion of the received data” (para: 0034, 0036, line 16-20).
As to claim 15 Thiruveedula disclosed “wherein the data is not persisted by the computing system after using the data on the fly” (para: 0059-0060)

As to claim 16 Tiruveedhula  disclosed “ 	receiving second data for the at least one data source from the first remote computer system at a second time, the second data consisting of data changed as compared with the first data” (fig 1,0062-0063 – Tiruveedhula’s system may be used local or remote supporting distributed over multiple applications and/or machines.  Tiruveedhula also teaches user interface supporting virtual assistant interface application to receive data from data sources (fig 1) processing data to determine which product(s) data corresponding query matches (0034)


As to claim 17 Tiruveedhula  disclosed
 	“receiving a request to use the trained model, the request comprising input data” (fig 2, element 204);
 	“processing the input data using the trained model to provide a result” (0050-0051);
 	“returning the result in response to the request” (0039).

As to claim 18 Tiruveedhula  disclosed “wherein the request is received from the first remote computing system” (0026, fig 7).














Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiruveedhula, US Pub.No. 2021/0042657 filed Aug,2019 in view of Mustafi, US Pub.No. 2021/0056164 filed on Aug,2019

As to claim 3 Thiruveedula  disclosed “wherein the artefact comprises extraction for the artefact” (Abstract, fig 1-2, 0046 – Thiruveedula teaches data repository element 116 that stores file system, database, collection tables is identical to instant specification 0027 artefact).  It is however, noted that Thiruveedula does not teach “an annotation enabling data”.  On the other hand, Mustafi disclosed “an annotation enabling data” (Mustafi: Abstract, 0043,0047, fig 3 – Mustafi teaches textual annotations added to the databases or document corpora and these textual annotations may be used in training a machine learning process as detailed in 0047).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine annotated corpora of a machine learning engine of Mustafi into analytics service with virtual assistant interface supporting machine learning model of Tiruveedhula because both Tiruveedhula, Mustafi directed to trained machine learning model (Tiruveedhula: Abstract; Mustafi: 0064-0065), and both Tiruveedhula, Mustafi supports trained machine learning model in a cloud environment (Tiruveedhula: 0026; Mustafi: 0017) and they both Tiruveedhula, Mustafi are from the same field of endeavor.  Because both Tiruveedhula, Mustafi teaches trained machine learning model, it would have been obvious to substitute and/or modify one method with other particularly, creation of textual annotation content saved as metadata into tenant data storage (Mustafi: fig 1) making the invocation and executing the metadata as an application in a virtual machine (Mustafi: page 5, 0032) able to query  and providing respective textual annotations for an intelligent search process using machine learning model in textual annotation model (Mustafi: 0043) that allows automatically analyzing real-world information creating specific reference identities in the document (Mustafi: 0047), thus improves overall quality and reliability of the machine learning system  (Mustafi: 0016).

As to claim 4, the combination of Tiruveedhula, Mustafi disclosed “ wherein the annotation specifies how changes to data should be sent to the computing system” (Mustafi:  0059-0060)

As to claim 5 the combination of Tiruveedhula, Mustafi disclosed “wherein the annotation specifies at least one attribute that should be monitored for changes in a date or timestamp associated with values in a structured data source associated with the at least one attribute” (Mustafi: 0048, 0053-0054).

As to claim 6. The computing system of claim 4, wherein the annotation specifies that change data capture should be used to propagate data changes to the computing system.

As to claim 7,  the combination of Tiruveedhula, Mustafi disclosed “wherein the artefact is associated with at least one relational database artefact, and a trigger is placed on the at least one relational database artefact in response to the annotation” (Mustafi: 0048-0049).


Conclusion

The prior art made of record
a.  	US Pub. No.  2021/0042657 is directed to machine learning model using training data
b. 	US Pub. No. 	20210056164 is directed to annotated databases of a machine learning engine identifying documents for the system	











			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154